 

 

 

’ Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 1 of 27

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
Panama cit DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

THIRD AMENDED COMPLAINT

WaAYWE WiLUam Wek

Inmate # 481625
(Enter full name of Plaintiff)

5:17-cv-280-MCR-CJK
vs. CASE NO:
(To be assigned by Clerk)

JUUE L,TaNes, et aly

 

 

 

 

(Enter name and title of each Defendant.
If additional space is required, use the
blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

Provides ta
Oksioosa Gorre:. vig pad

» \213 1g Fo
for erating. py AY Wr _

 

 
 

 

 

_ Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 2 of 27

State your full name, inmate number (if applicable), and full mailing address in the lines below.

7 ‘Mew"TarX

Name of Plaintiff:

PLAINTIFF:

 

Inmate Number pct 987625
Prison or Jail: _Oalsas Coscectione\ Knshhe
Mailing address: UR Colonel Grey Malley Roak

State the name of the Defendant in the first line, official position in the second line, place of

ceestvien, Ponda 32538

 

DEFENDANT(S):

employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

Defendant's name:

Official position:

_ Employed at:

Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:
Official position:
Employed at:
Mailing address:

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

Tlie t Tosser Tadividually ard inhecalGrenl Cepaerties,
The Serva
Sel Si th calhoun Strat
Tallahassee, Ploacla 32399-2500
ividoal is GFtedy\ Coparities,
MWe Govetroe
fy

Tha Capike|,400 Soutn Men cae Shert,
Tall ehastes, Flonds 32394-0001.

Bisa Ogaden cede Tadendall odin ¥etro Kretal Gpacidies,

Gf) oO! ical if]

State ot Florida:

3 es tn 6-158

Tallahassee  Flondss 3239%-@ 3275

Sea [Gatenuchan ts Pryehza |

 

2

yee

 

PE ym NTA LITTORAL:

penne
~ Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 3 of 27
“hot Ay
. [ ago!z4.Continustion |

*
tad te Cocizan Health Suvieas Tres 2 dividull ond inhis/Meir Oem pacity
ofiik postin + Mad iesl Cantractec wah [for The Flocids Desitont v€ Cocechoas,

Emplojed at!  Subcostidis pedlcaltepadmestat Eovida Depacbaasks € Correchions
Mailing addeess: $35 Reple ‘ford Drive

Tallahassee, Floctdy 32304

1S) ‘Delendarts Nunes Cectacion Health SetVites; Tre.) Tadividlually anh in his/their Gis ;
Oficial postion ‘Mobleal Contacte with roc The Fata Depactrest a€ cocredions, OF a\ exec
Employed at! Subcactencts Madicd Depadiruk at Cords Mepatmetetorrections
Mailing eAdcess' (203 Goveenors Square Rid Surte Geog

Tal chasse, Florida 2230

¥*, ¢
(): Defendots Newest Gilead Sclentes Tre) Tadividaally and in his Nove OGEesa} Gepacily,
ORiewl Rositun ‘ Manufacture of Conpleca Medizachsn
E oyedl at!
Mailing addtess’ 144 East Blaine Street
Soatle WA T810r

¥
OY! DoFendeats Nase’ Ebemy O: Hasvey ,Trdividuall and in his O€real Capacity,
Onl gesitten ? Declor (Dicector o€ Health Secuitas Admini strotts n,
Employed at: Ploads Depaclmat a€ Covtecttaas,
Malling address) Sob South Celhwun Steel,
Tallahassee, Flotidy 32394-2500

x
(8)‘ Defendants Nemes Tor Roim ecs , XA dividually and in his O€Eicial Crpacity ‘
OK iil positian © Dacloc/ Picecor s€ Hertth, Services Adminishaten,
Employed at? Focids Deoastinent a€ Corvecinns)
Mailing addeess? Sol Sauth Callan Steact,
Vallcrascee, Foctly, 32399-2500

#
GY delnkuds Nome + Ti Bow cen, Tadiv ually and
OFrin| sttion « See vetosy's Ropres entitive,

E at 5 bx dS Dgpast mactt 4 |
? tore EG chine
Mai ™ GadKess : oh South Gi\hoon shat,

Tallahassee, oily 32349-2500

in his OR Tedal Capacity

La, Sex. |Contirurton +o Ryo 2b, |

 

 

 

 

 
. Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 4 of 27
: | east 2b, Coctiquation af

re
to)! Defendants Hane A. Paynter, Dadiv idaally andia his o€freiel cxpacity
Oe position £ Sec cchucy's Representative
Emplyedat? Ponda Qepartmets€ Conechens
Mailing addtess & Sol, South Calhoun Streat,

Valiqhassee, Pcida 32344-2500

"DS Dekendeats Aare! T.Dewd Trdividually ain his ORAL capacity,
Ofkarel position : Secretary's Rapcesentetive
Enel att Phocila Depastnuat o€ Cocectans

Wailiey addeess' Sol South Calhoun Strack,

VaWahasser, Flats 32344-2500

*(2)! Defeats Whee! 3.8. §) Indi i iol Crpacity,
"Oar pesrdion t wee Tadividaaby and inher 06a Opacity
Employed at! Sash Resa Conectinnal Sastitubion Manor
tnaibhng aldtess® 585% Enst thiton Road
Tilton, Floada 32593-71414

*
(3) Defendats Name Shaila Key Szalai, Tadividls Ay,
OfFrnl pesrton ! Aucse, Tall alin har afar Cipacity

Empliy at { Santa Rasa Correctional Tashitution Annex
Mads addcess; S850 East tnitlon Road
MiRon Floods 32583-7404

%, e
(14). Defendants Wane’ Meesha Tan Cook Wichols, Trdavidually and in hacdeRl Capacity,
OFearl positin Nusie,
Krophiyed at < Sante, Rasa Coccechiocl Ta stitiibn Annex
Marlies addcesss SBSD East (itor Rood
Millon , Fldda 32583-7914

¥
As)y Dokndadts Naga; wr Sheer Tadividually Goin her otal Capacity,
OfEral posto’ Aj arse,
Pepdar’ Sane Rosa Conedtionel Tastitston Anvex
(Ma: | address: $850 East mitlan Road
Millen Piola 32583-4404

2b, Sea |Contiquation to Agy= 2e.|

 

 

 

 

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 5 of 27
- [Rani ze. continucrion |

%
(16); DeFedusks Name! toes. Kolly Teds
ak . Kolly Tadividualty andin hor oem Capacity,
OGreah prsition’ Nurse mn
Employed at! Sorta Rasa Corectisnel “Ta stitution Annex
Malling adders’. S850 East thilten Road

triton, Flonda, 32583-7414

%
(ry Deferdnts Name! 13D, Rummel Trdividually and inhis OFRal Cap ec)
O€icia) posititn ; Porter! co a * *
Emplayed ati Sorta Rasa Coctertivnal Tnstilubion Anne X
Maibing addcess $850 East twitlen Read

Initon Placita 32583-7914

t
(ig)ideFindets Ania! 5. Schwerte, Kndividually andin his OG Copacthy
ofeni pasition + Dacloc [Oto /modteel Dicecor
Empliged at £ Sata Rose, Correctional Trstititin Annex
Matling address} $650 East Iibon Road
Iillen, Ponda, 32583-2904

tos Drkerbats Aue! LE, Broun, Trdividaaliy and in his Oficial Capacity,
GEEeal pasttion © Docker /tnadicn Dixocboe
Emplaped ats Saka Rose Corcectane| Tnstitubon Annex
Mailing addresss $850 East tien Road
millon, Flowda 32s83-741y

pS
(20)' Defenlects Ake; Denis A.Vilehuz, Individually aod in his Oi Capacity,
matt Declor /nadicd Ditecbr
ab? Sarda Rosq Correctional Tastitatan Ainnex
Mrviling addtess, 5850 East tnitten Road
(Milton, Foca 32583-7904

Mw
(21) Dokendarts Nanes Ri Comer food lndividually oxhin his cial Copacity )
OF Rend position ’ Wacden.

E ‘ od at ¢ Sandy Rosa Cocectiynn| Tastrtutin
Mathyadbess: $850 East Milton Read mes

Mion, Flocds 32863-2214

ae. sta[Grtwortan +0 Byo™ 2a|

 

 

 

 
 

 

 

_ Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 6 of 27

[pag 2a, Coriticnueinn |
+
(Gy); Defenderts Name’ Titreny Coker, Tadividaally onin his OfFe,a\ Capacity,
O€Kicia| position Warden
Employed at’ Sante Ros Coccechooal Tashtution AnnaX
Mailing allkesss 5850 Eastiniton Road
rillon, Floada 32583-74914

&
Cr); Defembarts Alene Zs Padgo th Trdividually akin his OFeal Cpaci
Official position Assistort Worden | meat

Employed at: Sona Rosa Coctectinnel Tnstrtutinn Annoy,
Marling adress’ 5850 Gast thitlen Road

tnilpn, Flatts 32s83-74

&
(2a)! Dofendats Arne 2. Coustnny) Tabividaally arin his Oem Gpacity
Oil position | Arssistaat Wadler
Employad act Sante Rese Coccedtanal Tastitation Arne x
riley addtess? $9 Se Bast milton Road
frillon, Floods, 32583-7104

‘ea Doferdeats Anne's pnRi Shaner; Tadrduclly and in his Oeil Capacity
Oral posrtion 4 Coptin
Emploed a © Santa Rosa, Correctional Trsfito tan Arex
Mailing addctess $ $850 Bust (nite Road
mils Floida, 32883 MY

“(20 boferdats Nene’ Ri Leazo 1 Tadividualy and in his OGGeiel Capacity,
OfFienl position Captain
Erapleyed att Sank Rosa, Comectional Trstttitan Arex
Mating addtess s §850 East tmbton Rend
Prilon  Plocda 32S83-T41y

k
C2)! Deferdante ana’ Cheryl Rthard son
O€Geial position; Liewtenaat (Lit)

E lope at! Sanka Rasa Coccectignal Tastitutivn }
mat abdtesst $650 East ni lon Read _

Mnitlen, Fodda 32s83-7414,

2d. See [Costoustion +o Ra" e. |

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 7 of 27

.

. . lPage's Ze, Contnuctiun |

‘
28). Defend e
(28) “ oaks Name . Rik Cald well) Tadivida ally oadia hys OfEieeal, Capacity
OC ied posttinn ? elassiGication

Employed at + Santa Rosa Correctional Tastibavon Anne x
Meshing addtese 4 5850 East milton Road

Dilton, Porda 32583-7414

&

(24) Deerdarks Nome! TR Bruns ayt dividualt anki _ \ .
eee” 4 ; e oO i O66 . .
—— ORaal pesthen classittechun a Yauin his O€Grial capa ity

Employed ab { Sanka Rosa Corcectivaal, Tastivhan Anaex
Marling address, $g So East Millen Road

Inilton Flouda 32583-7414

k
(32)' Defendants Names 2.A tuilliums Tndinidaally andin bis OGrinl capacity
OfEriul posctan 4 classitiedon
Employed ak ¢ Sanka Rosa Cocceck ional Thstivhen Annex
Inailing address’ $850 East Mills Road
Milton, Ploida 32583-41Y

é

(31); Dekendants Aamo‘ c.m Risho nd id l . -.

LP), Bishop, Tadwidvdly alin his oGizial copaer
OfERriak poschon « las siGeahbn “eee ot

Emplojedat . Santa Rose Cocrertionel Inshibdvon Pane L
Malin abdtess$ $050 Gast millon Road
Milton, Fada = 32583-9914

&

C32) 2 Dekendonks Nomad L-tur Mayo, Tn dwidudll andin his Ocal Capacity.
OKrad pesrtian + Worden
Emmplayeck at ; Everglades Coctectional, Tashtubun
Marling addee55. 1544 Saath west (81 Ave

Miami, Florida 33i44~ 2Bol

t
(33); Deferdborts Nome) ah Gu\berk ,Xadividually and ahis oficial Capacity,
O€GL poscdiun | Gorcedhbend oftuc |

Employed at ° Senta Rose Coc Ste acl
© cect aad “Py
Mailing address; 5850 East mi stilulion Ants x

Milton, Flouda 325 93-7914

2e, See | Conbaustion ty Page 26.

 

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 8 of 27

fret ze, Conddnovtien |

GAY, Detendontic name’ Lifts Lewis (Lrdividaalty odin her OFFrial Cepacity,
ocean) perriten iNuse
Employalat: Santa Ross Coccectnanl Tnsttutin Anse x
| Nouliy addtess 1 $850 Eastinilten Read

tnilton Flouda 32583-1914

(35): Delendanks Nome) M25, GibSen.
offreial posein } Phacmasict
Enply ad af 1 Santer Rose. Corcectinna\ Tnstihition inne x
Mating addtess © SSO Best ti \hon Road

Tilton ; Flocidy 32583-1404

(3¢) ‘ Defendant f Nyome' Mes. S. Melvin
ofirckl positon! Aurse
, Benpottd at Sasha Rese Caveitionl Dastihation Anse
Mailing, addtests S850 East tilton Read
| Tni\don, Floida 32583- 747 Y

C37)\ Dekerdoals Name’ Mes  Dooks
OErin| Posrtions Ajurse
Empkyedat | Sandy Rosa Conectioml Eastivhin Avex
Making addtess; S850 East hilton Road
Wilton Fonds 32s 93-HIA

AX all cel evant fines herein, defendants were persens Sor purposes oF Xz UiSic. Sechon 31183 and acterl under
Pha Cele oF Stede lain +o deprive plate of his Faleml Const chives cpt, asset Cody More Kull} halsws

UE,

 

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 9 of 27

Ul. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

 

IV. PREVIOUS LAWSUITS

: NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

Yes( ) Ao} X)

 

 

 

 

 

 

1. Parties to previous action:
(a) Plaintiff(s): _ AIA
(b) Defendant(s): AJA
2. Name of judge: _ NlA Case #: Wid
3. County and judicial circuit:_NiA |
4. Approximate filing date: _AlA
5. If not still pending, date of dismissal:
6. Reason for dismissal: Ala
7. Facts and claims of case: _ Alp

 

 

 

(Attach additional pages as necessary to list state court cases.)

 

 

 

 

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?
Yes( ) XX)
1. Parties to previous action:
a. Plaintiff(s): Nia
b. Defendant(s): Wik
2. District and judicial division: le
3. Name of judge: wid Case #:__ MA
4. Approximate filing date: Alo
5. If not still pending, date of dismissal: wih
6. Reason for dismissal: __ Nib

 

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 10 of 27

 

7. Facts and claims of case: AB

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and

| (B)) in either state or federal court that relate to the fact or manner of your

7 incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances ora particular episode, and whether it involved
excessive force or some other wrong)?

(eX x) No( )

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

a. Plaintiff(s): _(euno Gnt\un Tar Kar

b. Defendant(s): Gta
aes «tiniel di.stci..O™ Distinct tout Coc the Madde Dis tuckaé
District and judicial division:

 

 

 

 

 

 

 

 

2. ‘
°3. Name of judge: mareamerales Wousorl Case #: 2163-w -N0~F 4-4 DWE
4. Approximate filing date: Ruppst 124 253
5. If not still pending, date of dismissal: Maich3), 2ea4
6. Reason for dismissal: Sa2s Rebiia Deda dismissed uth pretudiee
7. Facts and claims of case: 32254 Fedeat Hebos Corpus Betior Racks stafed ¢
2069 U.S, Dish Lexis 2764)
(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If So, identify each and every case so
dismissed:

Yes( ) , Ga x)
1. Parties to previous action:
a. Plaintiff(s): Alp
b. Defendant(s): __ Ma
2. District and judicial division: ip
3. Name of judge: Alp Case Docket#__ iA |
4. Approximate filing date: Ala Dismissal date: WS)
5. Reason for dismissal: wit

 

 

 

 
”

eo, Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 11 of 27

 

6. Facts and claims of case: Mt

 

. (Attach additional pages as necessary to list cases.)

Vv. STATEMENT OF FACTS:

7 State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set.
| forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

 

 

 

See |comwormenT PAGE - *5a,|

 
 

 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 12 of 27

tredication to immediately report An Sich Gall and Yrere Would be No SRM call Medical t0-pay ment ar

chalga. (ark Someone From tharcob hire Would Prompth Coma te Seema Only the Specwhist Fomthe Mirai

Flood Yeatth Department Gaul) overses and Man ter the Spach Gre protscol as establwhed Cs« lie New

Coonpler, modi chan ard my thy trestmests

Fo; the wend Conaphace Trodiesdvon hod inn Severe § pn eFGeckr sineluding but adt hated 4020\iLess o§
Ck Eraen Loge, Auras, Face (Liposteophy){2)migmin Heulachs (3))Onusea| muscle pera’ (4) )Bant pain }
{s)) monte vpper bak ioteeht) ELimige Hump (6): ee td dis mate)

ON plana soa 1) IDincchon' (ts) Dizziness (Gi) ‘toning 22)! Zomach pain Zig) Feeling Very Werk or bie
nie ee fac Severs Jaca ler Rs) Deane pheno Worse hadnay Subleme¢
CO) oud Saves Cid) 1€ealing cold jesp vealt Snyour arms and legs (9) Truble Stespivs 22) Abnova |
eeams'Cai\' Rasher 2) Het 2d) Gaver 2D) Ee Paaase’ GS)! Swell oF your Fatd |S toy or
Ahcocttadhractecuneven hack beier)] Conbusday (28) IT cereal Hindtand octnakon,
TA) | Sully Ye your Gector calles C34) st hig (3I) } Sellen glandé Co) Ph Syepteng SBE
beusingochlasiys {3D Sete tne ocrobnss (35) Musee bees eat a a We
o¢ Wots ering Gough wth Guer 8) WAM Sul eat Ga sgh 10) eeld Sorel Cur) Problemfuctn
e Babnet oc efa. Movement Gur) Severe Laver Bach pairy Gs) Lass of Bledder oc Bowel Controls See [Ed eat-| |
“YBa fio-17-2ol4) Complainant eats tans erred Cram’ Eurgglahes Cocectinal Fastthdun in Migui,Plobs bo "Sanh Rose
ain mm HonF ion x Prompth adutced odin SteGEoE my Cheanic, (Medical Condit Human
immuno defteensalpiur Ga and his Cuctent Presented Madrwbien Commplarn tulrich has Seyers| Severes Da-ek feck as

sald aye ‘ ;
*g. Couaplptnant al Se advised Wy Inedi cal Depackment o€ his Presecthed Modieharg forth, absue Sele eked and Caster

Mofliad Qassas Which Included HU) R008 Cloe pnt ")s Ensure Sugplenedel Doakr tat ant Rresesibread by 4 Spoest
te prevent Liperteophy jan other Madea) Extn Steergth Excadtin Twe tubletes three tines adyy Cor wy Pannk, Hecdhelet™
aed Body achs ard paint (x) Na proyen Soames rublely, One Tablet Auuice a dey Cov Bock anf Joint Ruins) Louleadfom
Bunh tase (GO) Ab Prolsag Slerdiny quer |S menvje(a): No Push) Wo Poll Mo lEfover 15 Ibe2):Baagen Bock 2) Dasher
119) icclon Bln Tu)s Nerney Balt (22)Scpecket Pets (19) tobe allowenl fe take mediestanr after Messe «Saltyprdli®2|
*: md advised Pro Medical Degestount-aF hts Quesen Rrescibed Medicchian [jincluding tbat nok Wmited fo ¢
)) Xopenex HRA 65 645 mee Drhalos(Gor Astnmay’ Z)iMuesrs G.lGm , dome tahaler (For Acthne):
“€a): Rendticlie, 15= m 6tdblFadlabucr)i te) Loporamabe 2m 6 Caps ale (Ear Diecchel CSD papreserr Senne
Tabled Eee Beclipan) U6) ha exsth Excadran( Foc NY Fatne Head chet Bed ach es Pauscle achat) Gizen YMG
TWhbrCher Hop fevetard Bllepret}(2)% Eins solide Masel Spe 025% Tibeler (bor Sina Pecblene"Ta) PBL nv Fate
RabGunge Qouder 45 Gn | Yo(ForToch rch) Ns) ‘Heme ce hocds\ avitrrent(for Yeading HemorridS Tu)) Utsive> Re
Rye Rea colte€ per (a); Ter Gol DandukE Shinpar (0 FTethutaling Smé6 Tub COor A athena (4) ‘Polit Acid
fnG IS) Wiki min Biz, Soome Whldt CIdli Sun Block TDiaxD ortoesl Ga Ensue Suplone| Orinkr )
tw Thue Sas i Sree bia Ga) Ltsino pal lo MoT b ed C bor Blood pres ure) Pravas tckin lOmet blir for 2Lostenl|
G2): Ges Bae Plas ome The 3) mascloRub Statens)! Cochvnide Porexide Gar Bic 6.5%
*ash Omega-3 Fish al"Q26) Becvtrmem 21)) chlacheriding Glue t6z 6. (2% 6ralRnse exp,

Ga) smupirs cin Cindmeat Usp 2% (2a) Tre meinolo ne Aeetonndbe Crum dsp 016% "Bds Hy deococtisone
Aaki-tely Crean (% .

Sa.

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 13 of 27

*
10 Complainant Further advised the Medivel rlmert Tues Couchines,. fn
fobe ted fo Find out that itis seit Could pede “3 mre Biack Plumfweus/ Con 6estp09i From my Lungs that needed

Aa \ a ¢
LeThat Tio as just Shipped EFromEverqlades CX, Whith hed dondemnthe Qecms because of Biazk motp Dy re Poems jand Twes in

———_————— ee ee ee ee
. —= —— i

52 Dorms For Tis Yeaes E: 3 : ¢
scot" —* SARS EXPOSED THAMD QREATWING THe Quack matD that T Wasi FEAR T HA EMER BLACK moLDoR CanceR
atthe Nextday Or sentation was acuer to \

4 ‘ : Qiven to everz one Whe Came on the Yrans Gur FromEverslades CX, [SoTametes), Nurse kelly dad fue
other Nurses did the ecienbahon Chiyo Unnamed Mucses [Tene Doe's). Ever fone was odvised at Orventerhonby Aiesa Kelly that Santa Rese Cp,
An se cll etd tare pewter dontractory above ; implemented a esl reqs custom joc prochiee thatyou Vave to ge to Sick ca

Three ms Fore Seeing a Qualifted Doctor andlor get thodieal Presesiptions anf for Maltcal Passes rennived ocustien fartnedtead Prohlemns,
A Relvey isa deriginn ttis olFrtally adapted by the tunicipali hy jor ceextedl by ano ttuanl ¢ € Such canbthet heer She Could be Sard 4, be
acting oa behelEot de Manteipdlity,
* om. % , *
LaRue GCall eyes thatfe Governor Rick Seatt doy eloped a pelicy {tthe Fords Departinaita€ Correchions (Fooc) te take bids Crom private
és chaclors for it’s Wealth Care responsibilities fo Save Money on inmate health duce test,
(4iTn the ast feos Years Since Suite Li Joaet sth Flonda Depatmed & Covechime hus deerdad to Subcontract sts tnedic Qo sponsibn tres
to inmates oOuts ile Treocpachionc ousnel bf ek gald hohe Departmuit Steadards in cel ston to its Responsibilities hes been put aside

in omer 45 Maky aligher pratt thrawdh it's pocedures Whthis Vosecaptele tehunin Stondirds ardh Weald bo Shacking to any zividiaad Shodacds

to Society,
+, . * x
4S: Rind Matte Feride Depa tmaita€ Coctechons Seerckury Julhe L tours hase Py obactsouceing itshalth cove respensiltes do
Pavale Contractors to Swe tMoney oninmate health Care Costs Pursuant to this pdlicy, Fose entered intue Contrectus th cacizea
Health Serultes tne ond Vhereafer with Centurion Helth Serves tre, Owned by Buk Seat Whack He" Pionids Depetnved af Health
caste overs ee Knowing thal” Coriven and” Centurion had « péelegor Custom of divechny or ineantiviziqg Xs hoalPh care employe
Nucsts, and Dachoro toTn Lerfere with @ Codtifred Socialist Deders Presecihed Course o€ medteal dreahents by alter; "4 and lor )
charging snl Calg andlrd scotia Reser tbs adlrtdalteestnan presen inthindes Pete
Cle andlor delay andloe denyinmaleg Ecom Seeing Specinlist for Spocitre Medieal Condiftuns Dealtred mats tobe Rresenbed und dor
Re bans andlor Ska aecs Hey rebasins withaleudy fesealed Mente sandloctradourts andlor den onflordelag ancl a He te
wertting cf Prescaibed tedrechine For thadieal krertoent alreudy resorbed, dre) loca Her an for reduce andlor Chavep the dosage aad lor
apmocet Garth Medtativas already Preseribed Cor Hathadical tcedtmunte ondloca Yerond locchengs the madtadoncal cently presen bed dnd ar
Malic tamales Submit Mal biol Sich GAM repue ste delay Pr weth A] 66 Prescabed (Nedieahvas Co rtnedreal teectmeits aleeedy Qreseabed
ardloc ko Seau Spocmalii drdlloc Docker 4b Prescribe andlor renew Rrescubecl Medrenhone ty, (nedreal treatments daorder te Contain Coste aad
mycin Fete tabliubeh Cad an vaatcert able dezling intht quality o€ Medial ture provided Leinmees lor'sene er
A. Dagnter 31 Dowel Iadhel PS en cet Ose: her pres entstiver Ebong 0. Hervey Then Rein ert Te Been,
ata) tty e ;

— ai . » Miche Sehey st, Ritomarford) Tim ny Coker, [Padgett T Courtney, Rileged, Shaner) cherly Richaal sen,
kane ; Conk note” CA, Williams, Com Bishop, Ti Grlbecty toe ionds Health Rputnent Sac tiny Speeding Steectman)
Cofizon Healld, Ser ete tourages’ the Cus fom of the Ploudy Departmunt o€ Cotsectione heolth care Providers | Galvaduys
Besos Shalewee Centurion Wenlth Sennees bre ond ther Subcantracturt andl67 health Coca emp cod Aputses, Deeldis,

vil ale ena Kay Salat Marsha Tean Cook Mchalss Teshaper Kelly, Ws Rummel, $, Schwartz, Li €, Brawn Deri A,
wu Ree, Lift, Lew & 4
pibhbewis, Gibson, Simelviny by deny Necessary med#eal Care Coc PlambF€ ond ater tamvater Sencus Medical necds,

ee

\4r © Ne “
Mullica! Treatmetbr nla Medial Comditisn® Crom 1o~17-2at4 Until pow Ha belo dates as Stebel absuegadloc below ,

 

 

5b,

 

 

 
 

 

 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 14 of 27

: 0 Plaintifis Medical rovidec is sill The Pride Health ting tard Centurion Heath Services Ine, lho is Still Cortinually
dis regarding the Seciousness of ny esd cleotide hc day Prescribed tMedicchons and Medical Passes that are
Cuccently Rreseeibad ed int Medial Ge fr Several {oust Rd Corstieually Refusing toSee Me $hrowsh Sic Gall Mocedures to renew any o€ My
Preserbbed Malicattons thatalir the Seve Sido eAfeiks o€ te Reeseniveh Zon laretnalication, Ark PhinhEC AAU CaNTNET TAKE THE CmpLsEA

NEDICATUN BECAUSE oF SEVERE DIARRNEA Bane RW, muscxe PrlW/,Bo AcHS MIGRAWE HEADAcHS ANOALL THE CHER SEVERE SIDE EFFIETS
OF THE. ComPLE RA WEDICEUONLAND PLNUTIFE DS IN Con SRT PW AND SUFFERING. 7 Bod be bves Contirvarlly been dented Proper
tNalical, Cary brocmsse Medien) SaCGs is REFUSWG To SEE HIM FORTHE SICK CALLS T PROPERLY Sue MRED TO RENEW THE REGIE STITED PRASTICLY
NEEDED PRES TRIBE O MEDIERTIONS FuR IY SEVERE CHRONIC NED ICAL Ganomion's Ane prseRoEas ok ch Stredtite andlor Dery Mes Seeing the els
"uF Rerhaca oF Warden QucCrd As isscing of anorder fo Medical SAUCE To FLOATIN ATER RUMNTIERS CompLEER MEDI ZATION, Vielating fhe Instrv chivas
issved by the Reaukidture GILEAD ScuENcES THe nstrvchiong And The Plcile Wealth Dopastnaite Expect DRS, Strecker s Spacikte Tistrodtens Thad HE
THE RELERSE INEDIONTLON Com PLERD COULD NET BE FLOATED /POT IN URKER AS ET WouLO INTOGE MY THROAT ALL THE WANOoWs) Tomy StomacttAs EU TAKES THE

PRAISE COR WG OEE OFTHE MEDIONTION |
“A ak WehaUndchectele Viral Lad, bib is Noes up te 160 Hs.s0rdmy Cod uins Up to IBY anhis Now Only XBT hecunie of te Complaints
hurinendthe Devil e€ Rropac needed Madi cal Cores
20% VEu SRRENENT OF CLAIMS?
Fo! plani€E relages eh incocpotdee by eefecere purge 3H. Sones:
* 32. “cuaum on PAT Sata ROSA CoRRECTAMALTDISTTTNLW AANEX LINRDEN) ComeRFoRD) 2. CHD GET, CAMTRWN SHANER  ORSTEAM MEAG ES TR BAN SOM,
C-A. OULIAINS MEDICAL STREAX S.R.SIMPSSN, VIOLATED TAS TNMTES PROTECTED IBEW INTEREST RIGHT STO FREEQOM oF § eH XBSE Reaves Cer Tio W,
OBE FREE FROM CRLEL AND UNNSUAL Punts WATT EQUAL PROVE TION,QOE PROCESS oF CALS fr GUMANTEED UUOER THE 0,45 8 7M REM EMEATS or HE

YNWED SITES ConsttTUTLon, ‘ : .
2b On 2Ad T uns beans Fucceh room Evegg hades CX ho Sarasa CSE onan an Medi ol Stef peouded « Tempory®ass bor thy thas cally Pee scchal Yose calonte
Dickandl all ther Coccostttedizd Rsses an adursed Ma Hey Would Schadulo Mt to SeeaMadiod Psctor, 3
K2i.0n WoT wid Tors Seen boy Notie Shelir Szabat Laho renaised let myMaled Passes Eace9t Gortny Rrescelbed Yom abotte Dal Sting WE Do maT pe special
SC TGA TTU ceuteuryoure you can pik op thet cs bbe
Sea inule seated oil th Gynasery tose gratththesbenr Peescabad bys Spacehstdorfecthe lst CA (isHoacr
as pestckmy apiece crab ode prewest Ligoateaghy ork Wah loss ‘ , _ Lives
a Raat hada Cetaive thy Yo Calovte Setass Seb Rrenghty Sebel amelich SRM AU Regucs ‘aseea Quali wh 4 loc bs ,
% 17 bo mrahtTonsaallel btaltol:for Sth Gi onl ies Sean by soe F% Sunpon Passa arty th coo Detesto nah eh
p ck oy ering eto, be Avot ial Wess Sillevce ot Neve oll Hanon ingle CLanorly pecded +. be see ee C4 (
28, Nase Sepson ghuced eine qllorissvetnee aoa Calowse Dast ss Fy: ‘wy QoNET QUALIEY Hee Fe Wat TRS east gehen es,
"ak My cept a cesens wuy T bid nt quabky Gd {Tedicelly Reeserrbed Goad Calorie Dre tat tons issued by 4 Spocedl Qoehe

¥ s "
22+ Alutse: Sunp Son StrtedS WE ARE NoT TSSURING You THAT Pass AND THAT'S XT |

¥ Bh Phin Frenglly avi Nucse Simpscy Hk neoded to See. tha Nechorboemse « Nucse Canncl override adores rescatbed\ Wadical Teectiresti
"2 Nace Sage ; se Ditpassan orton be lack
23%; Muse Sine sen Yen hoyea Ary umuntetive atoll Paanhi€t he Guldact cbullengenctte cewnite te L000 celocte ache Sardtur
PUrebiC up Sting DF You SAY ANSWER WORD ABOUT HE (NET 2455 DLL tach tou ve !
* 33 pie freq advised NuanaSinpssr tht she a) Wott tapkaed thee Bearing We Rrope tNadion Cac ir bbe abies oe ne
oft tlabidnlsestatba CaceDatunspresechedlyye Surlit Odds logeunt igodtogh sl So Bud carlos Leyte Tas ve ‘
Mo poveds Driee Bagh etm hah TiC Hheyoce nck inate ate Serene) Decerle discuss mypebiol Kednerk al elle war donk BNE
NuiTashctions toa Acne Ale Thaie cane bisletinud Dagiey Gor RMean(|5) fears Ther Kiaculd aivetien he opportunity Ko excglatn
Toa federsh Cant Todga Witt Hey hee ienpraqady eng Grtmy cnconte Nass,
ma (Me Reaper” adic Case. FM a x’
“St, Aaah Srgtontban Cid Serhy and ice wh up ir Distespad ta eal and Plead ide Co-Gumett SeafEANAT A edie \

6.

 

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 15 of 27
«_BaLephe Shoe aathocad thekase Disedlinryceportoven a Bash Cahuita hm oe Fd end cesont chore, te unduly Fuld Pantie
5S OT OREICE HE BEAT AST AMO HichEg METR SLEEP, FurPhar\aslding My Rest Armed marten

3b, On W-06- 2614 MainiEE det swan: ¥ an: om Bs .

Fy On OER Maint E Wen + DR Covet be Fo Team Chairnan Tie Brunson and Team Members CA-dblinas gad Cun, Biidhay. Ae my defense T Promptlyaduised
Hemet He dhue fads Sted ankthathe Diserpli Report WAS imp copocly weien b . -E :

: plinany prope W 14 Nonl-Gmpotiee oF THE Fuction CEPRETMEAT EE CoRREAIOWS ;ThatNusse
Simpson is emaplajead by (or Scbantracle thowh) eosrreacton Conivon) Heac SeeueEs Ewe

- Cotten is A Separcde Tncespontion astsicls othe Fase,

o€ Cottednonal a€Ctear uth andflec For Pose Oxsunt fo chY33~Go:360.(2) fed Shers act Ardorized be witke aPR. Ais, Vt was cUialalena Ech'B3-43, 17
Ud byl in gait: < Taneler-Shul be allowed azcese ty fe Qfievanee proces wathout hundranea ++ Good fact use Kor geskCudh pectic’ patton whe
gilevancs prouss Shall act cesult'in Repctis) Agaiodt He Tamar ,
BILitke dove DR Team oKterale Cound Me Goilty and Senlercad mata 3a Days Diseaglinary Con@remants See] Exhibit 2. ¥ i
738.T aely Fleder yp He oa shioa| ad Werte canecfod aah RudgeH- DENIED Hatgpeslan UtT-2l, Sahbde Aye dsl liebe Doc hue 1.5
3a. TAmd Cod Ryd Soba Toy 61 Sorel ton Ure dul Vonize1t WeSeedovyrrepadghive © Stine DEvEO He Appel GE AgMiLcne sescl
Ysa Cun tre Planch €€ esttbhibad the dove nasal Pafenduatry owian temp coprcacthng aCe DR Uislaledang lerabs Paginginge thls Keedomel Space h and te
be FerFram Rehladren petion

he Goyeineratt for cedsess af gftevanees «5 Goscaread under the Ford " Prrprdnat ts be Freeftor, Guel aad unusual pon shman as”
Guscareed vate oredantelDa Rue Pelebordt eli os Goumnleod inde etal! ae Gctonrdh Ci Bram chal fre Une
Staley Gast ’

 

¢
Edubd 4+ |

+ 41 Pla, Fe 5 eodGil yy Sequ est Paddnis Gurbanter janet rong, Plann

M2, A dvclarchion Mute chs onl omissions Jesceleod hacean Vicletel Plaactees eights Drderbe Contthatn al law 6 te Red Sted
"1B, prdiont al paevtestigundgun ordetny Seleablerds shy idehesharht alae Coshnnl cghtsbyabbusimaallrwitnn Carvel O86 by
(Medal Salad Chonge Phase paltere t,
WTO cane ales Badin pinay pot Eom Uy oletrenreal garner lero does eck ceca. mY chen or Race
"YS sCaonpenscdoc4 Kinde angurk 4 IOrdad.ox%00 agai stead detendaAt! prtitly and. Sevocally enthe aye chim,
FU Brite Annagprinile amas t.so22500 ain stn deca iit ol Sevealyoatheakie elim
“An ftehladndnl Day nhcansd oss ac inst escndebadt plank See tars clan.
“AB, prt onal issver inka by ur
TH Phanbifls Gots inthis Such,
"3, Any abhi baa velie€ this Gur teams \pstip Copar wed quitble

“Sk "cura Tw > TAC THE SECRET CH FLotion DERN ETINENT Corrections Jue LTWESTHE SeCRETHRHS REPRESENTTWE Ti Dowd, EB owt Onneuet,
SoS Rash QEPETVRL INE TTN AUNEE WIARDENS Com EXPE, Cs LoukTA MEDAL STARE SHELA SZOMAL, 5, Resin PSI 5, Se BARTZ uD, ce

MEAL CONRRERIOR Cocttan HEACTH SEQUILES awe HAUE ROWED WT REChLESS DISRESAed, Bad-Prartt AUD MALICE BL THEM RERSWG To REMEL/

UUs BIEN PRES CRIED Hos0 Calas DUET RASS THs WISLATIUG [AS RIGHTS To REGEIE PROOF MDICAL CEE, WUDER THE AMER CaWS Witt DSABUTES

Ax (ava) were RENASCERMWETED AEAW ST BE FREE FRIN CoueLAND uosunt Ryylstlenearty EduaCPRAEZoN poe: PRICES a Lat BS Gone aiTEED
4 UNDE IRE 5,9 | -AieomeNTTOrTHE Witkin Sites GuistCTooM

Ory b-F-2al tlic Babess dad ih tops & cSenen ley Echisprescatel Host axe det and Ul akbar Medea Assen
‘ Si conailiwbttnsylrt shins dow ytd apsoevtgti Rh otal sty
GE Reecikl OretS BUS cane "Rut El Teatew your tModiedl Glo, youn pirkaptat poss (ulerr
ZAP prongly Arscloaabhis Cheenve Nadiad Ceadithion abase Wridn Byadihy hin Grh's Hoos edlouctyatatbes bees pecses dod Gitte Lest hrtleet (is)
YongS 25 gut of mite rsedbel hens peunt Lpedicgn sleet bssank omni tht eg

Sd HidROidocbmovehs Hana orie Dak ResS 3 prcafly a dvansick Call request Ges « Uschor te 1450055 ny Preser bel neuer
. cs On b292OM Tires called Ge Spb Csllandceer' fuse 5.

1d advise y } hel 2! bbe
ws Still gD OAR Fa-it-zate 5.8. Shapsan y ohuised hyusse Simpson tian Clan MAP Ase Daly haddta he ceux

 

 

1,

 

 

 

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 16 of 27

* a a
: TAcaSupsenrobealou'l lisse fase Glue Ors Ass Stel $a Oo WT AugUEY Hee tar TpET RESET |
pth Troatly egptled te (eso WI, aah Oe ps bear Presea Ga Maron 0s port iy tabla Yerbmant /
Se pin Sel oe te NTT sara dT WOT Rass AN TUAT'S TY!
apostle Sinpsonthab Prabal hase Haber becaso «blue Cant acide « Pacer escabed Tredhresh
Bi Sinpsta beoyeBpmedeiue Stoligs LP ou gH Atlee lbem ABIT We DIET SS TLE Loh You UE
Se Plank falutl ue Sager tha eye olga eltnesue Aybar tel ae det Quls then Todd giueton te
opp ochnily §x exlian Hea a Gebeed Cast Tudp
Bint Sogien Gel Sent aba ele par gliart ele Grbireneit SealErhiot "2 Apa (|
Git BG Tas seunb ace Dasp se Sibaetobrbn olds bra) lost atlastsern(?)Rord bin days, She Promptly
bean lth cn ks el ng eae Sh .
ae inne 4 beiSchuite Sheath tenge elon an tdoceDecenl Base Seglameael Pn kfm Wey fo 212-24
bins ; nts hone Whel TUS L0Y harnsie xe Saalal nd Sinpsan Giled do fentssmy Yar celonedrel end Ensure Sp emeate/l
Dink ce Echt Spas? Eh odie | , '

GS Aimely Gled medted Gaerancerand Ose dent G 2 nee 5 hot Ft py
arenas cata hate bse tne tasisne ef CAI pte Gad tay |
[ehon wan.zarte epeterd eS Det aah Bes Ebony 0 Yee} D6 te ped feuant3 Sern. .

Cir Meee teu 52S Dewyinn Depp they Caled de adie ar ebut th Ener reserl dhe pal Warcboe Cou Benen TSE NeEAT: See Cet crosh | Bo2
food 5.66 3 Gaby Duh 2008) Sik Ayney tusk Ga gly dit SQon ular:
ota duns Terbblshd|Mechwe Manel Odehale denadine popcetad Cte <b dine te Star Uarecensar y and nbn inkbdtonat poi yrdaded ny ighty
Juba eoKeoen Rarard Gerla inisodpuudmentUnderte Preciconrtes th Disables fict(ina) perts be Disc nated gy ashas Gunzuvleed Onder. Bart)
Prredewt Due Pucets launder He Pith (Head Fasdeeth Gg prarcraatt st WeUarleef Stler Gahan
Fy wakk tes IN te eshthiy Gutter udymuat Grouting Panh€é ¢
29 declaranttasstoromissiond’ descr bad herein Vidafed oy ( yMtrladete Gashhitn ond awe etre niked Seb
ay A frebincoy avd permnent ay ncbien aclesiag Serdar Centurion Wealth Secu VeoS Te, to Fey allowing trate Nusses $s overevde Dockers and
5 alisk re seolel Trectinesks crgpdi aby Prarkitte Choonce Medical Gadeiont |
= Compensatory damagps inte amouata€ Roce, 0,06 agamasteadh delerd.ct oink ard Several onthe docve elaim ,
. TW.Panitive Semagpe intleanat re PSODod asainstench defeadark’ pint and Sevecally on tte ahve claim,
Torna ooh Ereckiene\ denaypsinthe amour &€ G tas.0002 20 against each defen deat pint an Seuecally on Ha aout claim.
: DLA Suey trial onall issuer friable by juny.
IW. Phaantl Castsinders Suit:
“U Any additiond celreé Pris Court deams‘sast, propecand egy + fi
Go. Cini WEEE ¢ Ter TWE SERETHEN ELIDA DEPREMENT OF CopeBTIONS TUE Somes TUE SEcReTARLS REPRESENTINVES T: Dowd, EBAY O REE
SANTR Rosh CoRRETONEL TN STON ANNEX WARD EAS ComER GRD, C.CoRTIVEY MEDAL STFENURSE SHELIA sz ALAT, ORS, ScHtOUneT2 m0. CHG, MEDIZAL
Soutune REACH SEPULES THC MVE AETEO WITH RECKLESS ONS REGARD, Gap~ FAI AND MACE AUD DE WED Hn PROPEL MEDIC CARE Fok A
etounees sttngt re BER SPECIAL PET THAT WAS FRESCELBED BY A SPBcAUsTDecton BY MUESE SHELIA S2ALAL toto PISConrtLUvED Bnd CAN CELLED
CAGED Yond TaLon le DLET PA SS QUID EN SUCE SLPPLEMENIAC PRWKS DUEGADIG O05. ScHALlT2-PeEsce PED TREATMENTS
beeen an nan Reeve PROPER InZDI CAL CA BE UNDER THE ArmEgiCAATS wi TH DIS ABKITIES AeT(A0A 0-10 BE Discesmuvat.D
‘ Péom G2vec food UNUSUAL Coarsttne oT Dur Proce sf, EQuat Pestecllon cE Law AS Guaegaen unoer WE $8, ;

0 S$
' Ps MEATS OFTHE Guay States ConstautioM .

BL dae: ¥ e | ‘ 2
BL Orr Wel2- 21H Pus Seen by eo Ce-prescsdpedlm Yoo Cloie Dutand Ensure Supplement Oriahr Crom WU12- ot bo DdRgyS Sat

[Ghibd® Ss Appntiv’s. edad a
8.

 

 

 
 

 

 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 17 of 27

b 2 Onocabat (2-3o-~ (2-30-24 Tass seer bynusse Shae Szalal iy kno Unlawful Tateeced ith « Specalistend D&S chaveity Schade’ Resculaeh edted Teed
i DiS cosTWuUG [aad CLIN SLUNG In ALREODY PRESZEIBED Yoee CaLacHE ETHAN ENSUE SuPlEMENTOL Dew” ews Wipt waz Gack Wart, 20-215.

*e3 passe Sle See Shed x CoAT LINE ET HEN) pe, Se uwaET? See's cr ANTE ATTS AND CHANGES my Cues remmemt S hescae”
— Niue Nutee Shale Seas Seat is Nob <\icensed o¢ CofiGrrd Decor

* pS rm lll anvil © dial De Sede enacts Grane Jecunt*s Api Gididdr Bee Lob 150i ute 24 |
'% + On 3p. 2siS Thinaly Cabal uel Tia Serr

"82 G7 On 225- 24 23 Te Seccje pedo Dead sd Chany Hasvey DEMBSTHE Apel \saat’s, tyes Libfis-o-o36u a3eis|

35, Te thes RESQn'05 bonny Lenya eyfalel WaddicroctehsTe Erexr aha nl techn ueeneD WME MOOR BHAcisbyy Sopce

"B.3e taontlgg Toldlshhabne Nal rds dena PecBateloce Vela Cae hn Rn ned at dere

frmacteans with Disebidtter Rebt 0A) Wet lee Odeaminehed . gains Gonaleedundertle & EaNh(0anatmst Oe Roc ¢
(nd Barteath (if) mandauidrabtteDarled Stes corn S Eger feletionaF leu underlh ely

[Batak Pact é cepa dEMytepueal teats God erler’adgmast Geant, Hani (E!

*4L 6 declasshion tbl adsoconissiong” desea aeons ty cys Unde Ye Gnshratinn ond lass cea United Sher;

whale wt edi Yelendoibr 2 elec Seswreat Tre to Stop alowias eis Marser te ovecaida _fabrrelpatatfiede

mAInY ci rene Radiol Ga Pond tools! Pes LCE to Seront Dockers ondAbt Nosser altredmete eScd,
mbes “oe y eapedica pad iPrescabed medseelodor ih My
Ki Comper sitory dnonaspriniesout af B.ax.corhe> 4,058.00 agAinsteachdelendert’ rath ond
Pr 4 Severity onthe abous cain,

"M Ruitive dommgar inthe onitd€ Bonspmed ain epinterdh deGerdsact “patty Sul ontedwuc chim,

eS 45, Markland Ertonal daneyor inbecmudl ee Rares. ‘Bonres.® apiasterch deni ‘piatly ond Seuesally one. dha claim,

*% Pipory Arelon all weshekt byway

areal Costointhis Suki

Bi addchtaoal rele€ this Godt deems ‘pF propucjand eputtable,

BL Pin Foye Teer THE SBcRETHEM Rona OE PremBUTEr CorepchonS JUUE L Tene STHE SECRETRONS REteeseuTWUEST, Pew, EBoMY o,Haevel Sarth RosA

Coca BA MALIWSTIUTION ANNE xURCDENS Coke, 2, CouRTNE,mEDical STOFE AUgsE SHELIA S2HLAL, LE, BEowN) iO, MEDICAL ComsteactOR Corizan/ HEALY
s
BRVICES Tuc, HOVE ATIED & THRECRLIESS SRE Gre, Ba-Cad} AWD MALICE BY THEM DEYN G To PROPERLY Aad ThE REMUS PRESCMBED PALA
MEDICATION THUS UlLETWE HIS RIGHTS To RazeiyiE PRofe2 MEoienl CARE, Yo BE FREE FREMPAW AND CRUEL AMD UNVSURL PusstmenTopnes THE

ba WIMDISABKITIES AA (HOA) NeTTO BE PiscemimnTeD AGAWST, DoE Peoc te $5, EQUAL Pra cTlon oF Lal AS GuReANTEES onoee THE
3 » od Aneoonesns ak Wee WUITEp STATES CopustieTiom,

210s cde tis thesE Nay el Pascal ales Read thy chine tbl afar ole troased
afte, Chase oleic Toss Bly Seonbyh Niacse Sho lis Stalin Yuis Nex See overuse by « Cesthrah San istoc Decor
Hor, acta fe nal ‘O Ecler Steg Ercedcin Get care decks fusrtdltte C2) tceal3 ines Tonia crc
on WA rie chf iene beh islinalbdeteeg
“Waban Ve Severe Sido Aeane a Seo lion LE Cooa PLE CA 'ses|shlnd ~t

i Auese Saale Sralai mil hey Sire, ag Brcedtin ant Changed Te Reprojento USING S luke doerndttrke ave {any my ‘Pain
Be tenwes bach ed Prin Bean: Seventy SEVERN URIRGEAGLE plBeneaAl (en dt Se * Praynore and.” tte ito SHE
ow HE ComPicga ntven Foe Seep RL RAOUS pecANE oF oF BS Fi0¢ CrRsaT Se S@ Exnade 6 Agents S
‘ ‘a “ Daeed “é ¥ cesoltiny Vivid (nad teat From a detectlle Fo4S3,my COL Wend rom Ad to aver
els yh Cieuarte and (aiden Lilorrtngy Le Bein “TD wae S24 lu Demed guasnedGedsbst %, Boor 5 Hs caddy a |

¥ (88 On Pte Row Ct bre ee cine ah \-o9 yor lon 4:15-2ol6 Sacrelongs cpesannlrne goed oA od Ferny 0 ber Ooi

sss

DEE OT Agpad [cht 6 tiponhivt 5 (oh 5 boG8-b-02077

{.

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 18 of 27

. . 4h Ue.
¥ oi, ug Ty ll sbeebs tbe ny th, gil ol Fateh (38° YS fed Badr
do Plelte 4 nyeahtad sted oak Gai Dd ion mm
NGR Orgei3S RO desenbe deen \na mye Ondecdla Cerulrtohan alli of te

fa nbvmlpinudigadednyoroniela re rena wo

cit Harts loci Delt Reta Treshneke
els Phill hs Seon Bedard A Uursor egadray myo des Tredwids Medrobsoary cs satel / me “
LB» Goonpansifocy denegocintle canon

ty r he tone vine ea oly and Seueraly onMe chau clad,

Uy Pon 3 duaagerinthe cau JG 2 18) Oe agai each defeat tied yond Sever the qhave chi

US, Medel ard enstina dems ndleronaudl #€ Boascond spt adie def liod eal herb ele ,
Ue a) dial onal [3suer- Lytle bypey:

AY, Plashtls Castrnths Suthy

18. Buy oddelone pelvel Lie Cour deewr jury, praranl epeiteble,

U4 ve S
{4, CUiim FVvE sTHAUTHE Secrerned Plomoa Deptnet Tor QRREETNS JULIE | Souies WHE SEcReTARLS REPRESENTATWES T. Bow BU Tom
t

REIMERS, DIRE cTOe HEAT SeQUItES ADMIN STRATION, SAAT ROSA CORREAIONAL ys STHUTIONS PANEX WARDENS C, CooRTNEY, Timm COMER mEaical

 

st :
MF NURSES MARSHA NitHols, 5.8. Sinp'5sA), DENIS ALVIL CVE? (1.0.0.0. RumMELI.0, CH0,,L.E, BROWN mp. MEgIZAL ComtenToes Con \LaW

HEADH Scauiees ;

if ~ PES ATIC, CERTORIOU HEALTH SEaUIEES Sure, ARE IN Con) SPIRACH TO MAKE A LARGER PROBET AND Comet EXTORTION BY MAKWG
RINT ' SuSmT MUN PLE Suck CALL REQUEST BY REFUSING TO ALLOW Him Ta SEE A NecloR/SpEciAlUST FoR A SERIOUS MEDICAL ATED OF

REMTWING ALREADY PRESCRIBED PAW MEDICATIONS, EUSURE SuPPLE MENTAL ORINKS, MEDICAL PRESES ANDERY MED)OATIONS AND ABOVE

OPFICLALS KNEW ABSCTTHE SE RIGS MEDIZAL AIRSDS AND FAILED TO RESPOND REASONABLY TS KT GY OBAING To REA AWD/OR
CANCELLING HIS PRsSzeIBe0 DIET, ENSURS SuPPLG MENTAL DRWWS) PAVOMEDIeATIOAM) MEDAL PRSSES, Hu MEOICATIONT AWD MEDICAL

TREATMENTS THUS VIOLATING WAS RIGHTS Yo FEED cE SPEECH THE Sick CALL PRICEQURES TD RECEVUE Progee MEDAL CARE, To OE FREE FREm

PRU AND caUBL aA OUNUSUAl PUNSYmBOT, HE PenBercasts SAR DSABIUTIG s REX (Ada) [rsd BE Q iSceImyATEO AEAWST, QUT PRIEST,
5
haunt, PREWECT Ion) OF HIE Catu AS GUARANTEED LOTTE | o BN PEAOMENTT OF TNE GUTED STRTES ComICUT OW |

124, 0 lo-t0-214T was tans ferred 4o Sac Rasa tTiAae Thed andetedtbiel | fy ed4 tas (2A Adin Aaticchovid Mabicdhbas Uhare

5 wt chinaph bo Comblcog Ishin bos Seveidl Soest Side efteds, “ee : i

"ea; was persce Nally aS; pe Aistector! AYae Glove Reylteloret Ensuce Splemikl Deinkis Two) Gnsxtyien(aptnes «dey as past € trywedicel
tredtmaital to pievest bi x on Sot Would act Vise atynote Weigint ‘

Lak Suns pieaed MeSpecnlest doe Ean SREWETHEXCEORW TWOHAS» Tier 3)hines a bey For Serna o€ Goglarss SEVEFE Sw0E ChrEdTS
DE RAU aF Mlgfaire Headaaut Dnusucl tas ele Qin Bere Rin, Paigintre Dyper Boek and Ne ch Groen the, BuCFale HUN

3. Yelschuve documacted chee nie Back Pain fares tddhy KTAYT Gall Confilen with Fives MsciemyNeckond Loner Bacchi oxtreme dane
abba lien Busca Gu Bach hin Near Suan Wd Ore CRMs el@)Hner cd,

* a Plustie cane bake tre. Compspa teovestow Ls thadt te Reser "Ete Stenith Excod ti and Nepeorta abiechianrteitalter Re soe CREF AL OF Rw
"Rs Op! 2020 Zoho Tons Saenby DE Brawn tho ce-prescilbekhy 4 Hoo0 Gdorratrat anh Easute Suplarnatel bricks Gor Dy
eo On bin tm eg Racal onoqued Marlatt ¥Shld Sallyanks n 226 Rall Sal EIS pic” J
2 Tsoi ve) sskeaison tHe S465 patel DIG ACLINGAn SugfhGradeinen nese Ehbt pedis [Et 23|
PQiOn 1b olb Youns Seonlor Sick Cll b y Nutte Kelly Gor revansah a& My Fam Seep Busben , — ; ;
a On Arb Tons SeenbjNorain hal bested byhaaun Sebo matt Sue bins NET Tem ilAR NoR EXPER (ENCED Witt mi Conch
SAIS Ts SHURE Soe EsEEES oF ABLE ALDINE oop He Bin hog Gearin ‘ada fee ablegtwa Eubdel]
iMnadost 422-26 Nuese th | As 0s couTWue. Sune sv 4 ‘

 

 

Gepce he united PRegeosPidy By og Gaui Expres

% - —_—_ —

ee Bl On LA-lp Tus Seenly Nurse S @Siipsgry For Sik edlGor enews o€ Prserighinn Bho, Strena th Exendriy Paty Medics that expired on gle,
COAPLAL WG oF WEE.

SIDE ERESCLS OF Severe FW From THE CompLEPA MEDICATION Tans ast Saen br § Docharaocantors cbse Gabbe Sidt Cell,

io

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 19 of 27

“or Son Ste tes Sal Sogo FerSich Gitldh o evi ed titi Nichols fhWihds Shel hac FT was ore re lwuico Te TRUE wEnweaTTay/ ComPEOn
ouaryevMme ETS SUAS GERIG waphexer Ano AMO SHE ONS NET GolN G TO RENEW MEpKATION BxIRg Spevett EecpRi yet

EE uot al Sign he dn Sue i mea tenn enc tl Py osx Dll Sp lsh

a
2 a Singsenabuizeh te $3 T Gul pstetonse Ae REE ST Wo SEE AU TONE REGREDWG mH MEDLCAC THEATME WT WV) Aird Dats on by ¢ Deckos
"ws 2:20 {6 thes Seen bya Seg son Fc Sh CM hn Heli Mua Dood COATT To CoE Sich CALL Foe SAME WG ALREREY TOLD YA UWUE MRE WATGaUsG To

Ss win 68s ‘ou WMT BE PoE at THE FRAT, Sh Phsedhw Seo Documurhhon R Respustoy Genpne Sak a Bin Pian Ahan called Sovorly ae ha ened

t
"ge ong 63 toes Sentry Sapson soo Ge Sell Lhoady alte SHSM fourroee 00EESS TusTUES ou miSuch Cae, Ao RUILL eves Tl Come Bart
oes Sich QU Ret we enter CHER, Toms "Wet Tao pp et WET TO Apress *

£3) Tong yalutalSinpsoy ofthe Seveer yu, Bue, TEES US WO SEVEN UAIvenDLE WH goes ow Paget Sindh hol Ate Rin,
* 138, Sang SAE ts HK GlNGR GE mE WET For THE ONAN AGE ABLE Neat Tos oF fw

“GQ

cm ter npe te See Deep o Saad th reget Ins chiorse illness Medics Hredmly ad Prescrphiat above er Paw ,
eepsan $ im PER Feet QuaurEy. "BUOY SET Reh nse clase me Rea T sex antowe, VIOWE -4yy Dowt WEED To See. S86 Roeene$

"HUXus NekSeen bype.u desler rocanjeyeclse besides’ Sirpson FecRe nomesions se alle Schwaffed abeue : a

WY, Onocabast 6 24-206 £6 24-206 koran Nic DIS COMTUANED int Fosssce BEDI REAM ENT AMO DIS NDALED WE Gembteng Menichtan/ cuiiocK Cure eee
oe Con) SUCTWG ME. GETING mn} f Prmnssouy Rew To tee, NOP ConSUTNG (uit A SPayusTAWOwD A Daewoo | 4 4

3. 5 ade | honet peevage TSTHWE Chen Chen MNEDITAP AN 7 Swe 5-4 wwck 5-4 20lb Soo BECUNE oF TIS SEvERE SDE BFFERT, Fee | = Pia

¥ YAY, SingleNose Ase LA A Lewis ag lta Molialtie Seven GYiwgs Toe 0 oe NILE aig Ee UDABKE TOTRKE Compra

WEDICION Berke OE ITS Seuree Side Erredser 2 PAW Aas) UNmavAGe WMMINGE NALE SIMPp ms !

145 ,0n Gzp2le Tos Seonby DEN le 2Nilelar Ube stu MONET REDD wd STeRUETY EXEDE ee HE Con MED MEDCHTON | |

"We Li hallo Cetin Coheed te Phasmasret mes, Gibson Tues unale > de “ eatee sacsvow ducts Nur Nurse Math hol HusseMDnsholCastrenening ay
Richa Soeath Breaded Paintteltion And Nae Oszotinuel my Yoo Tea Cnet chon sed Des ilchez dd aadbeenew ether one Rasas Literly

oles Begging mos Gebsan f thes Gason Foc Wp anl frssislree Beeasse Tusa Somtucs Ruin » DGulbad 1d Sted hay tary

“a, Fees, Gibson Put ine inte See adbitescrthce Mes, 5 Melvin iche Rol Paplitneta neal bdo 05 sang So é Bed Tues | fedyintear

snd. qhuided Noise ue ae deaepedin Tut Woe Seg DW fachdt sud wd de, Uilehe2 «Mons Mhelvin Rangtly feruwed My Eee Siem} Excodsn al
BPE eskbliabel fy Nurse tn Aichals Was Delhowte Tdi Cererd-4, Panhits Secaainelial Conditions byé a By Cancallion alee) Presered

Teertna Gec Hanon, Len muna deFiciency Vins Fauloe Modiartian’ Bi Echo es sak Eels Shiai Exeadin JinBxcadin tedtaller the Side

er of Ran, £) Cenceltoy my cheeady Rese sure Suglovet( Oanks Resexbel bye Nn ys De Eancellry my {ode Gilosde brat
iat pom Prinde ws Al dak Gonbnes Undetectable’ aghin 4 “32531, (32591 ore donb 22 on (:25-Bl7
¥ 150} On "G2. 2: lb a 2-18 Zale Trashy Cll Giamneatts Water se, salar Fox! He Exbbit’a: ‘Ban bit 10 EK") ong Ext A,

13 J
- Wey eutel tet aud ©. Courtney anhbs9, Ruramal md,cko Dexsad Ue Grovaacor [ Sdubit® ede, Beubit2/y GEE, Sxib/ 23
a Lee a6 14 “B74 LG 1 160 111-386.) laG [WG 06 lI4-091 J

"1521 on 8 Bt: GUET Anat Ciel ype 4a Tole ne ( Soeicony {Geeta elphit uo Exlsbel nbeFea3 |

L ca i car ae Bae devel et fst elo 3129p. anb fol ob 31182 Skt 23
ob bt Se,

Be Plt cesoncttull sepuett this Got antec udgomast Geankiry blanti tl? 7
YSS!A declarhenthitthe acts oc GNASSLENS deseiibal hocein\l ike RlanblecaghhcOndecte Constititen and bus the United Stdex”

*\s 136! Recelimary ad petmonesti ajuochinn oven 11 deferdbri\s an Conran Heth Setudeet Inc +o Shp alley thei Nurses" tovervde
Declur loccard Serica dere ht ed, Conditions aol to allow Cachet Ay Seg @ Doctor ontyand Abt

Nucor Feyaxdy ory Meadiol hetmenbrad Mabieduns dteady tn my Madtal Eo

 

 

ul,

 

 

 
 

 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 20 of 27

* is7 pa npensctory daangessctheanaurteg 20 odo <x. do fai insterchdekndut si anl| Several one abou claim.
= si atansac erni eens cyonstach daniel od Soy onthe apie dain,
fami niu vy dorneger inthe, af 2aces.0rs ao c ‘
setae el gr sr Saeensce agval exch delirdadl i ord Sever ore. hava claim

iat il: Blow mans ote ene Set
Wed; Pry add Nek-Los Gust deans josh prqarord euttsblo,
* 163 Ttinin $x: i
2 ‘seems HAT THE SECRETEY F0clOA DEPraTneNT oF Corerions TOLE L THESTHE SecRETARNS REPRESENTINUES T, Boidew,

“Tom REIMERS OER IF HEATH SERNRES ACMW SATION SANTA RASA ORABETIONAL INSTT ONANNEX UIMRDENS Simin, CSKER,
© COURTAREY MEDICAL SURE MMR Wie OLS, 5.8. SinP5ON, DENS A,AILHET iQ ADD.RoOMEL mid, co mEDLEAL CaATRATOOS
CoRt2ox) HEALTH SBRUUES TAC, CEATURION HEATH SEAVEES TAIL, ARE TN CONSPIRATH TO MAKE ALARGER PROFITAAID Comer iT
EXTORTION CHING PLAWTIFE SoamTMUITINES Sich CALLREQUEST IRE FUSING TO ALLOW Him TS SEE A DacVOR/ Spgz,qzisT
FoR A SERIOUS MEDIAL NEE OF RENEWIN & ALREADY PREScELERO Pa ME DleaDONS ENSURE SuRPLEMEARALORWAG, MrEpUAL MISSES
AND EU NED ICATIONS AiO THE ARKE OFFOALS LNB ABST THE SERIOUS MEOKCAL NEGDS AAO FANE O TORESRND REASNABY To TT
B4 DEAHIN G To RENEW AUDIOR CAN CELUN 6 HIS RREScRREd NET, ENSUCE SurPlemental ORNS Cais MEDICATIONS ,MEpICACPRSSES ,
BLU MEDIATIONS RUD MEPLOAL TREATMENTS THUS ULOLOUNG HLS RIGALS Te FREEDOM oF REECH, THE Sick CALL PROCEDURES, Ts RECEWE
PRoRSR NEDIOAL CegE, To BE FREE FRom PAW AND CRUEL AND UNNSU AL Pumas titne nT THE Americans Oat SSteges at (aoa), bel
WOE DISCRININATED ABAWST, DUE PROCESS, EQual. PRcTEMon aE THE LAW AS GuARANTESD UNDED HE i 5, Me AMEMOMENTS
¥ OF HE UNITED SUES Cons STITUTION,
tex. Leto dF eet bans schacic Maliod Bess arrhas beente scilodbya SperahishDsclocterivelvovind thaeclon tonpieed sididh bes Severe) Sevete,
Sida keds, Se| angled ES 5 NLSign Ghd lat-( Pindides Pescibal Seught cdhonstt aller the Severe Side e€tocks cFtha ComplarrtMadleshian, eu Virus
& Wallastny der dheante iUlmsses an talieal Rabloms, Sen loapbuat isa nts. sgh

tos ‘on ecdouct 6-24-2olo fhurse ti, Ni chal Dis cat ulOED i fs seni Gee WEGTIOR Nonny Tnnusb oer etewe'(s) ANOTK NE oer of Comeleed
nepieriien errian 4 eter Lee ate Hes EEG ws CNA Co ScBUG tH ASIP CATONTN
"be: Loosen PhratiEs Presenbel talicciane Mamedaeore ate copie tobe Rasecbalbien Baa! afrutogesphiasiny 1taiehGle Gr engcing
Inabicd Gndcbinethitare gpg Deeg eA pure ate Siqpese he Resgene armtvanicel, CUARL v5 [Bib 5. fyyicd rns BP. shhh 8.8-2.N-7 |
61, on £622.06 we Seon ec lileber fer myitahrol aint car discussed othtm Mle Recserighinn Lisle voy Spk2lBapust From
“hae wee,
* ose TBE WL ALE Nerd {eleded Me Blada Pen rucucfratX have bar Gnhny op TWOUBHDS 5G be ee freled “8: (Bi pidast
dc Renah Glan tlichenelicm Wena Podesta tens Bball nee Soot 6 ‘Sq
fe “Se, SATA Satie bbe” rap ent ote sto, shale aytsnaatings cient Ag8 Bh Bg° 2, uiio 5
Fa. U9, 0n 262s Horole Thad S.dLONRpnrhon On At Tt 2alGT wes Seen by hore 5 Simpson She ahusodie She ns only, gars a adest
“eo HWS ON Sich TALL ‘Hudelinerndiec Big Sided) ceg sesh “ed ceyuest onltaldtne to Rei oot pitas only Tus things AY Comic an She refused
fo See Wa Sorte Salon's sap M1. fgpi 8. 8, RS WN 2-1 elt 1S. apr 4 |
x x
ae, On 2-14- 2s" (2-21-2AlG, B-4- 2st Teel dapat See by Mucse Sinpsen X uxes Nowe
audlos lor Scheddad ts See DA her ant henever renewed, thet ws an " “Aton and vsebelr
oatubdes gee de eee ake Receitin sty “ Guglew tna Wore
G, di ra Sonik Ye frees tos Ap Costucion Wealth Servite Chre,
«Waa role Seanby pista tivarie S deer othe Gach Medtsdkay ad
Mabel Testnent * eypan Mabiedion Tus Fst Rise pod Gx possibly havdog My
Fp AVON Duns Airy dene archecditfeot Rad onelinolied Oh)

heciisse ofthe Seer rel E Paw
2 My Rares Mace sorb Tavtshul Sere Vente @ ‘Ceam the Side-ct Gece of fle
Cone habedn, Sa Abd fou | BW From the sideclCeete of +

{2,

 

 

 

 
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 21 of 27

* + .
* (U.00 84B- 206 TSubmitled andher Sick GN on 8-6 Teves Seerby AUF ERENT Aupse ( Tae Reed, panna) cdusel heX
weeTansl in adoten fun CT, Co tun'teaes opi eho ISLE Go aaetgalson re
vere We papal Traded and es SapcinGndafhe Shean guet aGatdvelutinlal +n pat aaher Sanplein aalloring
Aer May 2216 Tae duisaer numnesous Modicatenethat Werenowexpited ant Shaved hor (v3) Fifleen Sak Gill
Cp Gem 2s 6-16 2el6, She Stele) She Coal oak abdeess tacts on this Sickel avd asked wi “Ue dese weendterdrissercall
C2 Tab selhurfiuse Sigur Teper Ges For Sch Gl Preaduer Aehinnder Gn eel prande Toothuks wnTWe Sich ce,

BNE EEE EE AEE CRNER MIO ONAN UNE DICH CACC
edible Nove abyrsal te Shetirs Seadhwetahal phacousedt Plant at Sok Ress CF smadtec|d paterart Gran Cortortan Verlth Serica

That sve Never SEEN aRNeaeD AP Sock A MEDICAL, Sick OALARULE/Pracraure, Ko {Ne te GlLactandber Sak Gl stg MEDICATIONS THAT

Have Bx PRED TOBE REVEWEO AND SoBmiT TTSo Sts Col? PRoterLt AOpRESS TT, Find Sho luauld Sere orpert Sich Gal lonMerdyy R226,

Riad an B26 T Gupliel ark Submitted anther SX Maud over thing anit
“oN BEF Nurs Soon ws day SIGN Steal folks ere ho Narre Svapson Mat Ment athe deer He
& CAN Go RIAD Ao LeAUE AND SueAT ANTHER Sith CHK GTH ol Twos THINGS ont, Tenet GolNG To SEE Yad FORAGE OAp THIS Sich C4

“oath woh Too marae oN TT fl hited ts SeoMe Joold The. Cartwinar on the Sample 56 Ggashar tt ts Black but rower
é tobe Raped y Teed and Thven'shintacbredh

0s) Placht Fans idee TaTOie Hts CoroPLERO MD TllaW) FoR ZO DANS Rain SH-2016 Ub Becnuser oF HE SouRRE SUE tera re 7

Fn Com pUERAMeDCATIAy hacnta NPs ljdcho2 onl hse fh chang Rena the Ban Steak Beadk tralia foc Pan,
* De bn qd bRepodk Bled far try [Nabe Cine Plateaus TRUE es asesult Eng ban Hn ook trodiestes cape

over Tost) Madhesary ited leek Wad Groen bagerreraplE eyed Foe NUD DH la ATT PoisnsTO THB dale L2S-ZU my UIMI loud Ynerensel Fe
(32534 al 204 batt doun bo 112, See] ERnbt-15.Aype-Y EME Reps 5 Abt px 8 |

LT. On KU WE Sbenitlel andhursick Ql DR [ye chen ndidinc consid De Pern Madicalny ookans thet abr Dre Severe Side efFeder ebave
Basure Seaplane Pewks or Malfod Pissax ” ”

{8 Pant Hinay Gleltedd Gireuaneat tothe (under Sa [ead adds, eau eshbit'c \Giabit= 1: Bikdad # Eadie rT]
FETE, Laden £. Gudaeyan\lnd, Rummnd md.clte, Deuce The Seuese| oouneas. Sed Bulut 23,15 143, Wlo ah
& LG) 3 Ged pu Soli Minar te Seder Fs ey The Sonetany ¢| Repcecelves Thm Gaines and. Bude Dovel te Sererl Gearnes| Tal |
(lax Rospserehae tefl toaldves scabodt tha ate npieraahinte Gieurncerardthenloee Con caspao Toe pesnsenseD
"TATE GERUURES fl feat I0 ApeTHED THE AS Conesatt SHTED, Sar Pell Crosby, 6254 ah oS Sub att CPi ("Dat 2235) )
fe Male ceaped Bil reguest that this Courrterter ubymneit Guating Plainht6 +
\ ALEY A daclasation Yobthe actsor omissions deserirad hecernViclted Pk AE cigs Under tHe Corstihatinn avd juss of Ay Yorled Steter.
4 es ant pacrmneit ia yandtion oxdeding Miners Coriboxion Heath Services and Heredia depakwait Sel to Stip Vil: ing Planes
i nds Rats dog lasas, as ets ihe it ened Spent tnd Reece Gane ed Taste

Gory Kev by Discoatinan andloc Cinco andlac Hering «lee nehialt, . we
voy ide tas Sey Cote coral “J Ay Rrescabelttedicd Tedlnitrin adee Moca Cle that

in oman Tawnvune deli ciec Vitus thadica\ Toortinentt, Re,
Sey <Cahiel goene the ai Tshmdrs Rebbras af br Severe cohusebsone siesta worksite
i es i, Rescubod Rega Rin italiodianr Sy PlanhCEisnck vo Sovere an Fomba Severe Sido fhe wekmy Hu modiedtins andlor
inter clas uae Nhass Te he fognky escrbal Easre pane Dvnks WH) Gens vel ines adhy tnprevedt ah loss
@ pos phy ondmy {pa Glove. Me Tht Al PaiadiPePiescabelinakcchinn€ inoy Ware Gle ba Repay Rescubel Gr (earard
ah reoewed atin nalted chives quer Vrtal2o day SePladk@E hres ndthwe te Slowih5 ide Gullpuctf to tenes mediators OF
oer Gnditiotininy Maliad le, To Alles PaathEE-ts Sea Dados as) Nsthonrs0s anlar Annis regadiramy Madiee|
x ‘ scinds al Resabal thao torent lngopar Malia eas Geinpupedtlie Copaymertt barge hhc Res ext
CardltbacinIny eda Sle Fiors Pl dHEsinmde. bh account Litt Sacks Ris CTA mex IaCE-LocderCoved ral Tasted)

eS}

 

 
 

7 Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 22 of 27

* Medic] dpoitnet| SAE )im (i N chargell\e and in Viene bry}
PS, Comprnsihey dansysintlcenmds ened stag fads Peasant above. clam \

Se Proctive Va tearneuttae de tc8 can aatinst each defendutt: siatly ond Seuerdly an Qe qhave
need ee : Y dy claim ,
cpr anes atthe A eaener ayintechdoda| lh ol Seer oie due cle
LBA, Pes Co \athis Suit.
Ai Any add Meelef Thur deems'ug, Propacank equitable (

¥,
lh Chin Seven) “Warne Seceemertionon DEPACTMENT oF CoRREZTONS TONE LToNeEs, THE SECRETARIS REPRESENTATIVES
TémREMERS , OREMOR OF HEALTH SERVICES AOMUNSTRENAT. BOLI DEN, SANTA RISA CoRRE TIONAL TINSTTUTION AANEY WARDENS
Seen CoKER)C. Coudi Ney megiont STHE SR-SIMPSON, yO Ruined pb, CN, DENIS A MiLENEZ 0. LE, BROWN, mip mars ¥a
Nicltals,NEpical, QUTRACOR CoR\2oN HEALTH SERVE TNC, TENT URN HERTTA SEQUIES THC Tm PRehege4 Tapuenevtep
RUSS FAR MEDIC L Sich CALC PROCE QUEL THATINMATES CAN ONL PRQDE Tus THUGS 0,7 THE sid CWLL Reaves TART
TS Vullawrul, UNDER FOROA stHNES Sf 0L Ft.14 THE ADM STRATE PROCEOURE HET FloeIOg semTuTE 4 (20,536, Fi20,5y

le
Rule makin G power TTY aihied Zon STRATED AN WLaaFul Aug INVALIO ExeROSE cFoRE aTen LEGISLSIUE guTHORTTY Wdictl

*s Reem aun CAPRICIOUS AND Sub STANTIAL ACPETTED ELAMERS AND SHER THNUTES SimILAGLY STusfep FEPERAC
NSTTUTIONAL Ri6TT T Bt OEANIUG LOUTH NEEDED MECH. CREE AND NEED WITHRBCHLESS DISREGARD, BAO-PRITY AUD MALICE. For. A
SER WWUSMEDeAL NEED oF KENRWNG ALREADY PRESCRIBED mEQKCATOUS, meDicac PEs AND THE ABLE OGALS KNEW ABOIT THE SERIOOS
MEDICA CREEDS AUDFALED T RESROND REA SOHABLY TTTRY DE WING TSTINELT Raney INS PRESCRIBED MEDICATIONS MEDICAL Passes
THROUGH Sich CALL PRaceDOKES THUS VIOLATING ths RIGA es Free Dom oF HEE CH To RECEAUE PROPER INEDWCAL Chee To BE FREE.

4
Feorn PRM AND CRUEL AD UNUSUAL Rin inENT, UNDER THE BOOERLY AZT, WE AMEDICRAS Wild Owrnitie.s Aa (Ans) wat DBE

ea ens (NETTS BR DEPRIVED OF TRoPRET, DUE FRicESS, FANN WRAECTION cPWE Laud AS GueeaNTEBO UMDED WE
% 1,4 75,8, AMENOMEN WT oS THE UTED SIRES GustiuTioN .
SE Pitt ‘lated babes & dheanve. (adlod TWaess ard hes leon Rrescalellyy a SpocalistGomthe Rode Heath Oepalnat aNeu Agkirelco vied
Teichin pes chess See SidecGakr Anh bhsPresciload Severd icdane hektler the Sovete Secteds ses Gap .
Mali au \icus, ord his nie \ Sat OES.Sa. Mil-10 Supra Bub” TN,
fe Nesalhsdhe cop elle Sea PS Se pf vospre BAAT-UENbEN ApS,
"1D: PudiCunstrdudel anabyital byte eel tO alle Publled hoped (Arh RD8< hab halony Rblowsor
Undroactdle srde Retr Cam be New Cnglan Madge or au Wuvs}immedbstty Gots Sick Call AareKre Wadd inp aetty he Gcmared
te Sea odaualte OnE Godt hil Ade atta Go-pupmat asPhis AReerstininalial Gadtan Bust Poaae $o\.ol0
ke Sor ret etas ewes Gyuited Ache Resetoa{ aiden For aMene evnogt haan cdpve Dicthisblecd haw evert Tots lo
NT toChedl his Wu Condition ant Qesce whis Clg : \}. ce > REWATT oe
Cm MEDICAL cUiwie Busey pecodyeac leaboneene ite hse ac apc renee
FANS ante husheen cecaivigthial tednadt forlu Sirteleac FOB, wa Nineteen (i Menst ys never honchrged aBue alas S29) Medicd Co-paynent |

Vw eenenden Ahedhae isha mabicdionc/sses tht tacby . °
4% is 8 ily roteoear ioyisthabtod fle os tee 505 G WED UALZonDH aK v0 to aver ub Rrcadepoe,
. epee a Slat pqorh eia(VAN Hass ane 8 Cate Se ctiges ke
Fro Mee ou oe is Of as decanted Fatlosadje lina Se uedare Yoh40 (D4 dJehntr20 |
vlpaes A iakeeety TAP le bi wns seb aise 5 8 Sipser Set alhibe Sik CU cepue San An seoeay i dove newed Modi re
168 ea ke Nainahiaeesiien (EE-SamNG MEDUAL owoTtns! "
WAY wus BA, 4.°S co Veda Medial Gy. x UW Sao .
Webel ge Pee Easing tpepicnt CoPOTINS inmy Maderl Clo , meek Sh shite asa Sepsnanltr

4,

 

 

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 23 of 27

Ok : ” # © & FF x # ¥
WY atte Suonithel, Sich Call cquest or Peg Oumwemennete umbuilenti2-2ob Lil ArwiGS 126, S106 SAH C-2G TEL,

i“ at.
TePall Raguestng to enswnedatooc un (hones Sesle% nutprenhit’s ns SenMeis typ ehbeD A xo-8 Bibl 3,

Bye Hahei, React!
bQS.2W Zll-tle Tans Seenby Nurses. 0.Snpson he tts dving SiH ta) again, She pproubwAia cn chisel Me > SHE-Uihsonny Gowns Tonpeness Tus Tuas

in a xe s re
SESE ESS Se Hardee halen suck cote Ree Teen bey oie guDTELOMETS REEL ToT puKaue TOTENICS
hae . . . EE -_ = ae
Zols Than olsised AlurseSingsen Tht tacts lo PRoeSbute HbR cHRMMER 33 Fike RULE STON G'T Calb ONLY ROPRESS Tay THWGS/D SSUES PRosceTeNT

SS i: | ge

OR MNEDITM, NEEDS AND DE PREBLEMS on punsROORING Sie CALLRPe ce On Nace Sings tole REFUL OFT ME Sich em tem,
“ee cai at te scgtothstlbseti-ho mace waktongha Nica Vunehichel Distt on 6216
503 hen Segsea calle Gre Sr CliSheRenptyastad GelbeRventen Suchen denkad ait thn Steel Trato te TiaunowLY Apes? Ta THES,
“be Hie twee TUMTTUN. So Ge AigAbANDLENE MND SupeTaguER Sieh CALLEN THIS MEEW ETS OVER
“ZaSF Fron eH dlarsel SingsyothndThemeabrond ys. batted ino (Sieh til Veon't2Ub fe 7018 te STULL HOWE ETHIAD RWLOE ni PREsenlee WEOLsATIAS
Resend, QUOTE MW Naty AU ExpiesD-
JebSipanteneednc zou ceria eae CSOLES NO RTS CNL Na Gera boner TW Pune TH ayeusgeeT
208.00 ZW tele 221Hb, G4 to, $1016 840-16 Tiars foccod'te Subsit Sich Ol ism oni TwoTHRIES NTUE), Baws Ausse Simp san UNLAWEoLLY
EMPLEMEMTED A thegh -ExrsTG Sick CALL RULE Andiog tescomuns os nian wxeeeve sF snisteep iBGiSLATWE ATWO GY'c Urolatins Bondy
Stdisles $4410 5 $444 tgp Ve Adnsnisheative Rrcodure tet: Facuda Stier S 120,536 $120 SA RdaMAKins Adhorrhy hed Substatially akededintard ether
(ands Swit Shore tedoel Constitutionledtshy denying ete propec SrehZaURracoduces andtbeadedinodion tore ade tisaitnertts nat ritionally

celeb tra lesttinde BosecarurtauipeseAnltluaGly chacgattox tive dllr{ S00 Medica Coren sr tee EMI G iReDVenl. Compations From ty -U2-Qoid atl

*

v-2epatoeaidcnt Roca el nln VAN Seeley eerebis eaubl seat aoitoateEante Eghdd wid |
Be Elona staede S104 ot) Holdcds pct The Aepardartonlyhnsauthon ty 40 adoghees porsosat Xe Ppeda Sided wa, 536 (Hand ois yfo ingeuat its
Shekatoey culo, S02 $444104 PleStet. (2210)

* . 8
“208, PlaihiClTienely Gilad Gricumeee to Ye Pocden, See| Exhioits “WAS 23 IZ 16/1, AL, |

¥ 204, idanden . Coyctoey and 0. Romnvel np.cilo PEED TH Savers Guevanced Sef EAA NLS 23,0, (213 ALU, aul
"pp Glaltgals als er te Sedat te Secale presenter Tin inated Subs DENED ole Sef OTE 42.96 08
ue han Restonss Bey Gad be addasss or ebud He Fade: Cross, Recedore Yolorotineledors sod thareGore CONCEEDED Te THSTE RELAS RAED TA THE
ARPES. Sas Petltty Crosby B62 5e2I865, fear Flaitgi prs 2003)
Se dabt espe dfat{yerg vest Ahat-tras Coust eater pulgmett Crash ing Pla: atte §
"23, Adaclsctiontharthe ad ot omissians doscababheseinVioltedinyrighc under fe Gasttenandtuss o€ Me Ginsted stctes,
Ss preinay and paitwrast iipntion ordering Flot da past vet & Oveckens ty Cemaue tle been placed on My Tamale Beal cceormt (te ak Bellas)
Fac apeopaly charph Five Daler 5 acidic py Fc te-onsctindic) Gonitens Suber ted thea Sek Glsonbrig Jeferdenbr aod tial
dak Ss Stop Teglmefng ds focthebial Sick Cdl Racedoces thd Veale ES $120,526 faa. AMUN Eteul chk
Pui Canoaly provide Tue THWES on the Sich Callechaeto Subinit lore thanona Sick Callte getall Preseriphins,ffosteal Passer reneared or
te Seog Dec boc 6c adtallaving Ne te $eoaQeclerack be chagele For Rre-excsbingtadical Condthins inthy Flein Compliancs wtRncedute
“elaldverd albsessall temson he Sick Call qatfetteke chugs fo Nadi cchinartncaprescadl ast techange ov ovestidettebial Wedtnuts
9 nce. Resecibed by Spoealistor Nadas As Sa Veale sad rot NUT EC ARNPECRersigteon (ediodhda feronxls acc fradioel [ramen
Ss, Compan Seton danagesin eamoust s€ [orcas,c08.b9 capinsteush debndabioistyard Sevorlly on He aboue clas ms

+ rhe ,
le, Pan ctive dgsnsaps'iaAbe amet wo, 000.80 aspinstorch oferta joiakly ard Seyeral Yon the above clad

¥%
matt wd Emstte pal inguny Lemgesintve annudt OF (020,040.00 qpirst each Teendutlipidly od Sev ecally ont. shove clater,

Lb Avert eaall issues {eialle by yn

\s,

 

 

 

 

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 24 of 27

See Hanks Costs inthes Suck,
P20 Finy add Finca) gelret this Cork Jeams justypropecand aprile

Fou ciAim BAGELS RAT THE SEC RETARA FLORIDA DE PRETEWT, OF CoRRECTUNS JUUEL TONES, SECRETARKS REPRESEATTAULE S & ARINTER, SQAFTA ROSA
CORRECTIONAL TUSTUETION FRIIEX LRRD GAS Tin] COKER, C.PAD GENT CO.WILGERT, Casta) R.LENZO Lil: eHER'LL RICKARDSON) R. CALDIECC MEDAL
STREE NORSE TT SHNERINEDICAL COMRACTOR CoRIZON EACH SEEMICES IHL, HAVE RetED WITHRECKLESS DISRE BRED Gao-EATH AWD mace AWD
AGE DELIBERATE THOIETERENT To THE SERIOUSNESS 4F PCAWANTS thEDICAL CoN DITION GY ALLoIN C AIURSET. SHANER TOLSSUE A FALSE

DeS CIPLIWARY REPORT FER OSORDERIN CoNDICTUEN PLAWTIEE RE USED HIS SWIGLE QoSE MEDICATION ComprecRA DUE TO ITS SEVERE

SIO EFFETS GE FRU AND PLAWTIECOLONSTORNTTO SIGN ARETUSAL TO O15 COATINUE THE CamPLERA INEDIcATIon/ OR HLS MEDICAL
TRENTMBNT FoR HIS CURaNIC TLUNE SS THUS (LoL ATIW G EAS RIGHTS TO RE CEWE PRAPER MEDICAL CALE, Fo BE PRE Gam cevec nnd
UNUSERE PONS UMEUT. To BE FREE FRom RETALIATION, PREG OOM BE SPEECH, NET RBE DScRiMMMTEDAGAWSC THEAMERLCAMS Witt

asa RITES FrETCADAY LS PRETE TED LEER TNICRE ST, DOE PROCESS, BQUAL PROTECTION OFTHE LAWAS CURRANTEED UNDER THE cdf 3
$ it MEVDMENTS CR THE UNITED STATES Can sTTUT (ow,
e a

k %,. +. °
222. Because flutse Shey Sealeidiscoatiqued\tny Raatatiodie n the SEVERE Sie EKEECTS pF PRUIERS NTHE COWPLERA MEDEMTONABHE BECAME Se

SEVERE AND UNiANG THAST SMATRHIGTHE ComPLEEA MEDIATE NBECASE Dims DN Somucl Ru Paste hertaKe I hvynepe Sa ehbt-6

*223 ee Seuen tude abun ablet lle ny Conger tediccdin anda dtigsin Seven Sich GU endnoder beiys Sean bya Backer O8LG 2alG T
wetinte Style Pore fhedechan binders ard Jara Ts Shaner outs assigne Jip issvettadicchoag Tayo Nurse Shanor® Cord not hale Me Con plo,
tralichonbocuse o€ Ne Severe Sdgeflertt e€ Pron Thales oalttes leant’ ect Rain /Beaohain, & Rinmy LreuBark onl Neck entlower Back. lead |

f -
22 Nurse Shane Banted the to S ign « tefusl Feito Aiscoatvewe ty Corps ttedicaon olWedical Tuctmentarumetying to exalaints hes Dded nat

w 6 et
VIS am ComPLETEL't (00 lo DEAT Iwill RIGUTERR ANDINY HAN ABT 6c lo HERRING XH LEETEA AUD Some Times TALK Levomttkort REAL UNG ET t

&

e *

226. T bbeorkko Cobolber byackinatMalical te dutarn Some SHH Calle Fornsondadvised kvenchavt

ae Sen Oe ain \ Tefusinete Sign he Cefrsel formand cep vested te oS
Hebathaurn Lien T ans Seiched t.o.ty oat Ald Mele Gremto We Bashranhesked thats taaitie Me hs ig a) betas eek ined 4
Ree abe tninsdrgnalhachCi ec Gund ord tock Wars ConGinenunt, Caplan R,Lenre authorized gor by Nune Shana fecDsocks|y cand Meat! 7.Ehbd-S |

meee ——
.

ZZ -ZolL OTe o DRG odd belere Teen drarron BAF. Cabelland iC. chenyl A Ridhecdsan bid Fasnd te Golly and sorkncad ete Io SatS

Contrenunt feeutbt= veal blr ordblished dasa tHe Speech Gas Constitcbonallyprde VAT SuGeed duerse adtion Sudh fut the alleyodly
whehides; CacductlWoulAlNely dbrapessen Fodlinecy Green tis, Ecoen, RYsgingir Such Spend odA@ theres 4 usd cdatioaship belween He
clinton action aod Yeprcheded Speod, x 4 oat

ABT wely Clk Grewineor Lath luucder tonrder Sinmny Cakerond C adagkDemien te Grevseeerset|Edub tA sats |

BAD Cledtygoste to Sou Tnas th Seccclasy eprese lead A. Prysrteped igalefEdbi ty: EAC | 7

"2a thebiPegedirovet thts GouctottspdypotécetinQlinbet {

2a Aecleshonth th acs od onisins desccboi hansin\kcelatedBninth Es cignts Dader he Constieton ankles ste Onited Stetes,

b. ezsfipeliminar and pammnentinroctancrberas deCodets ts She Vidlehig hy dhe Gnstitchane eights by lls oxlaidhies Gaveavs
meet an byedtccl stafE ad non Ose ora plojees arate Chong thers poltcl es”

one eet Re Gonn sds genga lent chances CocPacde,
ae &\ ATe 400) i cal Sr
tee ot etsadonagins dferdans jpidhy Cr Sesordly onthe above ela!

Lote 2.49 qoainsteach deondasty or “am.
cbateh Lantinationct deerngns inte « eoortt irenste i hy ond Severetty one shove
EDA YE Trl onall issues ticle by ery,

RAB-Phintifls Coals nthe Sect,
Sa Ray addi ond cele Wus Coutt Betms ud, oroper wo oracle.

Loraorce against each dekndnctystdly apd Saved onthe dave. cai

16.

 

 

 

 

 
 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 25 of 27

* x ‘
2410 -PlaiaCEestablisherh in Claims One Anroudh Eight above there is a Cansal Conn, Aronbelo
— al fox 7 —_——— : —_ snnNeclionbe een actions OF He Fupevist RGA and tee
ie ne s\n Vise ondlor- deprivalont tthe ReGn dary abwe had Ye abil: y ke peevest andlor Frog re ithealcbhee ond
Be de wt Mas 4 Seubert pretend Sie inst hol Vinld ars Korg
a wide Seceod hrster aCalyase becavsethishas ithe abive Sapecuisors Knewabout ond feuled to correct
“ X cansethts hegpersel to SeverLothartnmelerto thie ltadical Oe pect mente above Named Medical stutCand beo
Opin onterSeveralyencTandlortie chive Siquudsecr custom of policy Resulted in Ree Constchshuna Urs lations andlor tre aboue Sepervine Qirerkell Yee ‘
Subodinater tack Unb Gul{ondfor Bre Sipesvitour tyes Ye Suid intereutdackUnlus Full ond Gailad ho Stop Rem Sram ack Un\pad OW
*24L VIL ReUEr Requested: ‘

 

ae We Rachie has Nopleinadepateoc Complete Cemady atlas cedcess Peuteans descerbsed herein Plarchl€ bas been ond uAl\ Zoninue te be
Uecepatabl iniyacediisstn painondl SakEeri ag by He anduck ofthe defendurte Unless this Courts rte tro dechoaodorg aphinjunchive rlu€imch Plame
aaa Ireech elm (-s) above,
WS Plah€E tespeck Gully tequest Ht tnis Gaur tant bre Ge hery (Punitive ydtnedalond Fnctioned 3 ceguerteal in each clam ({-8) above,
Enotes Lompensa tory damages in Peanut cose siateadndeenbrh or ond Sev eca\ly ‘
mas Parte Asorages nie omaunk 26 ge, axnasbens against moh defendant ciety ond seu erally
mae Retna oc Bono igjuay in onpurk o€ So creel Against aadn debindonty iad, onhSevera ly ‘
et Pyro trier allissoes triable by jury,
ZAG: Pleat Scost ia Ahis Sock.
Fry Ary addtoayd celre€tnis door deers just Prvpse’ onl egy table.
250. Rneygorloat Au Suiplemeth ris F180? Conplacat andte relie€ cguerded de orteck any de Greden ches,
Fadl hppoint Counsel to assist Planner dnc Socks
E52: Pryoy ober celneE Paces Court Conds just anh (gpetto best Serve We ends sl quskes.
UIE RE Toe, Plane resaad Fully Beas PAINE Court enter® 2 padlgrnsentt grantiny Plainh€E Hs above gelre€ equeyhy

UNATRRREY OFTH
Tieceet otcace Pader Penalty of Pequcy thadtre Fotegoing Stlement o€ Parte; Doeluding Al\ Contin vschton Pages, fire True anh Cotteck.

Dele’ _ 17-03-20 1B Reyod Gly Scbmiedy U/ kK WW ‘Lepen

Une ht ly Teeker 87625 Bys-s0
Okaloosn Cotiechans\ Ensttotan,
3184 Colonel Gtey Malloy Roa
Crestview Ponds 32538

CRCUTICATE oF SERUCE

z Heese De cuAce Under Realty <8 Retooy ft ANIC Gooplarntusas delivered bs risen o€frral( Cot Mabing on te _12>[3- Za le
Pursoont te Bre Mailer Rue See Houstonus Lack, (o8 5.C4, 2374, 23802 (422)

Deke 12S zl RespackCully Sdomuted, Wf WWE

Wayne but Tucker "G8028 Pro-se

Akaloo 5a Cocrectiombtrghtubon

B84 Coloaal Grey Meloy Road
ecestuiew Honda 32538.

i,

 

 

 

 
 

 

Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 26 of 27

IWAIVIC: WAS Wr KEt LE IL25 ”
BCH q

Okaloosa Corrects risa
soe Fututic
2189 Cot Greg M. °

Sresteew, Floride 3¢# 735,.. 703 ‘ _~
| | . a

 
 

 

 

arc

a
Case 5:17-cv-00280-TKW-HTC Document 22 Filed 12/14/18 Page 27 of 27

— >, ay fa
a) i, |
od HIG €

 
